DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-18, 20-24, 26-31, and 33-35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Johnson (US 3460083).
In re claim 1, Johnson discloses an electromagnetic device comprising: 5a magnetic core (part of 4 and 11-15) having a first portion having a first cross section and defining a first central axis; and a second portion extending from one side of the first portion, the second portion having a second cross section smaller than the first cross section (any of portions 13-15 meet this limitation because they all have smaller cross sections than the adjacent portions), and defining a second central axis parallel to the first central axis; 10one or more electromagnetic coils (16) arranged around the magnetic core.
In re claim 3, Johnson discloses the second portion forms a stepped portion (as seen in figure 1).
In re claim 4, Johnson discloses that the first central axis and second 20central axes are collinear (in the same way as shown by the applicant).
In re claim 5, Johnson discloses that the first cross section has a first shape, the second cross section has a second shape, and the first shape is the same as the second shape (cylindrical shape).
In re claim 6, Johnson discloses that the first portion is cylindrical and/or the second portion is cylindrical (as seen in figure 1).
In re claim 8, Johnson discloses that the magnetic core further comprises:  22a third portion (either of portions 14-15 meet this limitation) extending from one side of the second portion opposite the first portion, the third portion defining a third central axis parallel to the first and second central axes.
In re claim 9, Johnson discloses that the first, second, and third central axes are collinear (as seen in figure 1).
In re claim 10, Johnson discloses that the third portion is cylindrical (as seen in figure 1).
In re claim 11, Johnson discloses that the third portion tapers from the second portion, and the third portion comprises a generally conical portion or a generally pyramidal portion (as seen in figure 1).
In re claim 12, Johnson discloses that the third portion is a generally 15conical portion with a base and a tip, the generally conical portion is formed by a frustoconical portion that extends from the base and a rounded tip portion at the tip (the frustoconical portion/shape can be clearly seen in figure 1).
In re claim 13, Johnson discloses that the third portion further comprises a thin intermediate portion (portion 14 meets this limitation) arranged between the second portion and the generally 20conical portion (15), wherein a cross section of the intermediate portion is smaller than the second cross section of the second portion (as seen in figure 1).
In re claim 14, Johnson discloses that thin intermediate portion is cylindrical (portion 14 forms a disc shape resembling a cylinder).
In re claim 15, Johnson discloses that the magnetic core further comprises: a fourth portion (part of 4 that is attached to the first portion of the core as seen in figure 1) extending from the first portion opposite to the second portion, the fourth portion having a fourth cross section larger than the first cross section, and 30defining a fourth central axis parallel to the first and second central axes (as seen in figure 1).
In re claim 16, Johnson discloses in figure 1 that the first, second, and fourth central axes are collinear.
In re claim 17, Johnson discloses in figure 1 that the first cross section has a first shape, the fourth cross section with a fourth shape, and the first shape is the same as the fourth shape (as seen in figure 1).
In re claim 18, Johnson discloses in figure 1 that the fourth portion is cylindrical (in the same way as the first portion but with larger diameter).
In re claim 20, Johnson discloses in figure 1 an electromagnetic device comprising: a magnetic core (part of 4 and 11-15) having a first end and a second end, the magnetic core having a cross section that generally reduces from the first end to the second end (as seen in figure 1); and 15one or more electromagnetic coils (16) arranged around the magnetic core.
In re claim 21, Johnson discloses in figure 1 that the magnetic core comprises: a first portion (any of 11-13) with a first cross section and defining a first central axis; a second portion (13 and/or 14) extending from one side of the first portion, the second portion 20having a second cross section smaller than the first cross section and defining a second central axis parallel to the first central axis; a third portion (14 and/or 15) extending from one side of the second portion opposite the first portion, the third portion having a third cross section smaller than the second cross section and defining a third central axis parallel to the first and second central axes; 25and a fourth portion (part of 4 that is attached to the first portion of the core as seen in figure 1) extending from the first portion opposite to the second portion, the fourth portion having a fourth cross section larger than the first cross section and defining a fourth central axis parallel to the first and second central axes.
In re claim 22, Johnson discloses the second portion is a stepped portion (as seen in figure 1).
In re claim 23, Johnson discloses that the first, second, third, and fourth axes are collinear (as shown in figure 1 and in the same way as shown by the applicant).
In re claim 24, Johnson discloses in figure 1 that the first cross section has a first shape, the second cross section has a second shape, the third cross section has a third shape, and the fourth portion has a fourth shape; wherein the first, second, third, and fourth shape are the same (in the same way as shown by the applicant).
In re claims 26-27, Johnson discloses in figure 1 that the first, second, third, and fourth portions are cylindrical (in the same way as shown by the applicant).
In re claim 28, Johnson discloses in figure 1 that the third potion is a generally conical portion with a base and a tip, the generally conical portion is formed by a frustoconical portion that extends from the base and a rounded tip portion at the tip (the frustoconical portion/shape can be clearly seen in figure 1).
In re claim 29, Johnson discloses that the third portion further comprises a thin intermediate portion (portion 14 meets this limitation) arranged between the second portion and the generally 20conical portion (15), wherein the thin intermediate portion is cylindrical, and wherein a cross section of the intermediate portion is smaller than the second cross section of the second portion (as seen in figure 1).
In re claim 30, Johnson discloses a plurality of electromagnetic devices (as seen in figure 1); and a mount (thinner portions of 4 connected to each other are used to mount the devices) for mounting the plurality of electromagnetic devices.
In re claim 31, Johnson discloses that the plurality of electromagnetic devices are angularly spaced apart evenly.
In re claim 33, Johnson discloses that the mount supports the plurality of electromagnetic devices such that the plurality of electromagnetic devices generally lies on the same plane (the devices seen in figure 1 are on the same plane).
In re claim 34, Johnson discloses a power supply (power supply is inherently present to power the coil). With respect to imaging application of the device, this limitation has not been given patentable weight because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
In re claim 35, Johnson discloses the electromagnetic device capable of saturating other devices (including magnetic responsive robotic devices) with magnetic field but does not explicitly discuss the claimed use of the device with magnetic responsive robotic devices. The specific intended use application claimed has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 3460083) in view of Takayama (US 5568109).
In re claims 2 and 25, Johnson teaches the coil but does not teach a first and second coils. Takayama however, in figures 1-2, teaches that it is known in the art to have a coil (3) comprise first and second coils (one around each cross-section portion). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil of Johnson into a plurality of coils as taught by Takayama in order to improve efficiency and packaging by positioning the coils closer to the core.
Claim(s) 7, 19, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 3460083)
In re claim 7, Johnson discloses that the first portion is cylindrical and the second portion is cylindrical (as seen in figure 1) but does not explicitly discuss the claimed range of diameter ratios. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determined the best ratio for the diameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re claim 19, Johnson discloses the core but does not discuss the claimed material type. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed material in the core, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the last paragraph of the disclosure the applicant discusses that the claimed material is not critical and that other materials can be used.
In re claim 32, Johnson discloses the claimed device but does not teach four electromagnetic devices. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the device with four electromagnetic devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alexander Talpalatski/Primary Examiner, Art Unit 2837